 Case 3:18-cv-01589-D-BH Document 31 Filed 04/21/20                    Page 1 of 1 PageID 270



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JOSEPH W. HUNTER, TDCJ #1981619,                  )
(prior Dallas County # 13034945),                 )
              Plaintiff,                          )
vs.                                               )           No. 3:18-CV-1589-D
                                                  )
DOUGLAS HUGH SCHOPMEYER,                          )
et al.,                                           )
         Defendants.                              )

                                              ORDER

       After reviewing all relevant matters of record in this case, including the March 27, 2020

findings, conclusions, and recommendation of the United States Magistrate Judge, and plaintiff’s

objections thereto filed on April 14, 2020, in accordance with 28 U.S.C. § 636(b)(1), the

undersigned district judge is of the opinion that the findings and conclusions of the magistrate judge

are correct and they are adopted as the findings and conclusions of the court.

       Accordingly, plaintiff’s motion for leave to file 59(e) and motion for reconsideration, filed

March 17, 2020, is denied.

       SO ORDERED.

       April 21, 2020.



                                               _________________________________
                                               SIDNEY A. FITZWATER
                                               SENIOR JUDGE
